Title: From Thomas Jefferson to Thomas Appleton, 30 March 1807
From: Jefferson, Thomas
To: Appleton, Thomas


                        
                            Sir
                            
                            Washington Mar. 30. 07.
                        
                        I wrote you on the 29th. of Apr. & 26. Oct. 1806. your last which has been recieved was of Nov. 18. 1805.
                            in mine of Apr. 29. I asked the favor of you to ship for me in Sep. or early in Oct. 400. bottles of Montepulciano, of the
                            vineyards of the Antient Jesuits, the 473. bottles of that growth which you had sent me before being the best I had ever
                            recieved, & having kept the best. having heard nothing of this shipment, nor recieved a letter from you, I much fear
                            that this parcel, with the Nebioule mr Kuhn was to send me viâ Leghorn, have been intercepted by the lawless rovers of
                            the Ocean. be this as it may, I will pray you to send me 400. bottles to be shipped in the latter end of September, or
                            beginning of October next. if you made a shipment in 1806. then I am in your debt what it cost beyond the 82 D. 88c which
                            remained in your hands, and as soon as I learn this I will remit you the difference, and a sum to cover the shipment of
                            the present year, say about 120. D. if no shipment was made the last year, then in my next remittance for the shipment of
                            Sep. 1808. I will forward 120. D. in time to prevent your being in advance. hoping soon to hear from you; & to learn
                            what has taken place, I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    